per curiam:
Nos corresponde resolver en esta ocasión si procede revocar la sentencia dictada por el Tribunal de Apelaciones por carecer ese tribunal de jurisdicción para *360dilucidar los méritos de la apelación presentada, por cuanto el recurso instado incumplía con los requisitos exi-gidos por el Reglamento del Tribunal de Apelaciones y las Reglas de Procedimiento Civil que regulan el contenido de un escrito de apelación. Por entender que el foro apelativo asumió jurisdicción impropiamente, revocamos su determinación.
Los hechos del caso de autos son sencillos y sobre éstos no hay controversia alguna.
El 19 de agosto de 1997 los demandantes, el Sr. Miguel Morán Ríos, la Sra. Iris Trinidad Vélez, por sí y en repre-sentación de la menor J.M.T. (demandantes o esposos Mo-rán-Trinidad), instaron una demanda en daños y perjuicios contra el Sr. Oscar Martí Bardisona, su esposa y la socie-dad legal de gananciales formada por éstos (demandados o esposos Martí). Los demandantes reclamaron por unos da-ños alegadamente sufridos como resultado de un accidente automovilístico que involucraba a los demandados.
El caso de autos ha proseguido un trámite azaroso en el fallido intento de la parte demandante de diligenciar los emplazamientos a los esposos Martí. Baste señalar que seis años después de presentarse la demanda, aún los de-mandados no han sido emplazados correctamente.
La demanda en este caso se instó en agosto de 1997. Once meses más tarde, los demandantes solicitaron que los esposos Martí fuesen emplazados mediante edicto. Así se hizo, y posteriormente se les anotó la rebeldía. Los deman-dados y su compañía de seguros acudieron al tribunal de instancia y, sin someterse a la jurisdicción del tribunal, impugnaron el emplazamiento mediante edicto y la anota-ción de rebeldía. Eventualmente ese planteamiento fue dilucidado ante el Tribunal de Apelaciones, el cual anuló los emplazamientos mediante edicto y dejó sin efecto la anota-ción de rebeldía, ordenando que se emplazara nuevamente.
Devuelto el caso a instancia, los demandantes procura-*361ron diligenciar los emplazamientos de los demandados. To-dos los intentos fueron infructuosos. Eventualmente, el tribunal de instancia les concedió un término final de treinta días para diligenciarlos. Advirtió en su orden que habían transcurrido ya seis años desde que se presentó la de-manda sin que se hubiese adquirido jurisdicción sobre los esposos Martí, por lo que su orden era final e improrroga-ble y su incumplimiento acarrearía la desestimación de la demanda. Esta determinación fue notificada tanto a la re-presentación legal de la parte demandante como a los es-posos Morán-Trinidad. Los demandantes incumplieron y el foro primario desestimó la demanda. La sentencia fue dic-tada el 18 de noviembre de 2003 y archivada en autos el 8 de diciembre de 2003.
Inconforme con esa determinación, el 19 de diciembre de 2003, dentro del término jurisdiccional para apelar, la parte demandante acudió ante el Tribunal de Apelaciones mediante un escrito que tituló en su carátula Apelación Solicitud Término. El cuerpo del escrito presentado consta de cinco acápites, a saber: el primero invoca la jurisdicción del tribunal; el segundo describe la sentencia apelada; el tercero contiene una muy sucinta relación de los hechos del caso; en el cuarto acápite se identificó como error lo si-guiente: “Erro [sic] Instancia al decretar la desestimación de la demanda sin celebrar una vista en sus méritos, para determinar la responsabilidad de la Aseguradora, en las circunstancias de este caso, estando bajo la jurisdicción del Tribunal” —(énfasis nuestro) Apéndice, pág. 5— y el quinto acápite se tituló Solicitud de Término para Apelar. El texto completo informa lo siguiente:
El abogado que suscribe tiene previamente programado pa-sar fuera de Puerto Rico el periodo navideño, junto a sus hijas y nietos en Washington y Boston, y no regresamos hasta pa-sado los Reyes, por lo que le será imposible preparar el recurso de Apelación dentro del término jurisdiccional exponiendo en detalle los fundamentos a los errores cometidos por Instancia. Ante esta situación con el mayor de los respetos solicitamos de este Hon. Tribunal nos permita, el término de treinta días *362para apelar ha (sic) partir del 15 de enero de 2004. (Énfasis nuestro.) Íd.
El escrito presentado obvió por completo la discusión del error señalado en éste. Luego de esta sección sólo aparece la súplica, la firma del abogado y la certificación de notifi-cación a las partes.
El 3 de marzo de 2004, fuera del plazo para apelar, los demandantes presentaron un Escrito Suplementario a Apelación. En este documento, hay un intento de discusión del error señalado que, como vimos, no se hizo en la apela-ción presentada dentro del término jurisdiccional para apelar. Ahora bien, cabe destacar que en este documento los demandantes modificaron el error originalmente seña-lado y cuestionaron, por primera vez en alzada, que no se les concediera una prórroga para diligenciar los emplazamientos. (1)
La parte demandada se opuso a que el Tribunal de Ape-laciones atendiera la “apelación” presentada y solicitó del foro apelativo que la desestimara por falta de jurisdicción. Apuntó en su escrito que el demandante había presentado una solicitud de prórroga, no una apelación. Indicó tam-bién que el apéndice del recurso estaba incompleto, por lo que no cumplía con las exigencias del Reglamento del Tribunal de Apelaciones (Reglamento).
El 28 de mayo de 2004 el Tribunal de Apelaciones dictó sentencia, revocando al tribunal de instancia e imponién-dole al abogado del demandante una sanción económica de $500. Como cuestión de umbral, el tribunal discutió el asunto sobre su jurisdicción. Sobre este particular, el foro apelativo enmarcó su discusión en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley *363Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. see. 24 et seq.), donde se promueve el mayor acceso de la ciudadanía a los procesos judiciales “eliminando obstáculos y . barreras que impidan impartir justicia apelativa a los ciudadanos con reclamos válidos”. Art. 4.002 de la Ley Núm. 201, ante, 4 L.P.R.A. sec. 24u. Así pues, concluyó:
... [A] un, cuando es sucinto y sencillo [el escrito de apelación] en su exposición, -unido a los documentos provistos en su apén-dice, es lo necesariamente particular para que este Tribunal pueda comprender el error planteado por los apelantes y pro-ceda con la revisión conforme a derecho. Aunque dicho escrito no representa la calidad y laboriosidad que debe caracterizar todo recurso apelativo, esto no significa, que carecemos de ju-risdicción en el caso. Es nuestro deber entender en todo escrito de apelación presentado dentro del término jurisdiccional, in-dependientemente de que éste no sea el más idóneo. (Enfasis nuestro.) Apéndice, págs. 79-80.
Inconforme con esta determinación, la parte deman-dada, ahora peticionaria, acudió ante nosotros señalando que erró el foro apelativo al asumir jurisdicción en el caso de epígrafe.
Acordamos revisar, y contando con la comparecencia de las partes, pasamos a resolver.
Todo abogado tiene la obligación y el deber de cumplir a cabalidad y con rigurosidad con los requisitos dispuestos en las leyes y en los reglamentos respecto el perfeccionamiento de los recursos apelativos presentados. Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975). Los abogados deben “demostrar celo, cuidado y diligencia en la tramitación de todos los asuntos judiciales”. Pellot v. Avon, 160 D.P.R. 125 (2003). No puede quedar al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuáles no. Matos v. Metropolitan Marble Corp., ante, pág. 125. Las partes, o el foro apelativo, no pueden *364“soslayar injustificadamente el cumplimiento del regla-mento de[l tribunal de apelaciones]”. Arriaga v. F.S.E., ante, pág. 130.
Por otro lado, en reiteradas ocasiones hemos indicado que los tribunales deben ser celosos guardianes de su jurisdicción y el foro judicial no tiene discreción para asumir jurisdicción donde no la hay. Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980). Véase, además, Pellot v. Avon, ante; Carattini v. Collazo Syst. Analysis, Inc., 158 D.P.R. 345 (2003); Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522, 530 (1988); Rodríguez v. Registrador, 75 D.P.R. 712, 716 (1953). La sentencia dictada por un tribunal sin jurisdicción es nula, por lo cual carece de eficacia. Vázquez v. A.R.Pe., 128 D.P.R. 513, 537 (1991).
Las cuestiones relativas a la jurisdicción de un tribunal, por ser privilegiadas, deben resolverse con preferencia a cualesquiera otras. Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436 (1950). Es nuestro deber desestimar ün recurso acogido por el Tribunal de Apelaciones sin jurisdicción, y declararlo así. Arriaga v. F.S.E., ante; Dalmau v. Quiñones, 78 D.P.R. 551 (1955); Ponce v. F. Badrena e Hijos, Inc., 74 D.P.R. 225, 249 (1952).
La Regla 52 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece el marco legal de referencia para tramitar los recursos de apelación, certiorari y certificación. A esos efectos, la Regla 52.1 (32 L.P.R.A. Ap. III) ordena que el procedimiento ante el Tribunal de Apelaciones para atender y disponer de un recurso de apelación se tramitará “de acuerdo con la ley aplicable, estas reglas, y con las reglas que adopte el Tribunal Supremo”.
El término jurisdiccional para presentar una apelación es de treinta días, contados a partir del archivo en autos de la copia de la notificación de la sentencia. Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Feliberty v. Soc. de Gananciales, 147 D.P.R. 834 (1999); González Santos v. Bourns PR., Inc., 125 D.P.R. 48, 56 (1989); *365López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414, 419 (1963). Precisamente, por ser jurisdiccional el tér-mino no admite prórroga.
De otra parte, la Regla 53.1(l)(1)(2), 32 L.P.R.A. Ap. III, faculta al Tribunal de Apelaciones, a solicitud de parte o motu proprio, a desestimar un recurso de apelación instado por falta de jurisdicción o por no haber sido perfeccionado de acuerdo con la ley y con el reglamento aplicable.
En cuanto al contenido de la apelación, la Regla 53.2(a)(7) de Procedimiento Civil, 32 L.P.R.A. Ap. III, indica específicamente que “contendrá señalamientos y discusión de los errores que a juicio del apelante cometió el tribunal apelado”. (Énfasis nuestro.) Ello es así ya que la propia regla reconoce que “[e]l escrito de apelación constituirá el alegato del apelante. No se considerará ningún señalamiento de error omitido o no discutido en el escrito de apelación”. (Énfasis nuestro.) Regla 53.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por lo tanto, nuestro ordenamiento procesal apelativo exige que la apelación presentada contenga una discusión de los errores que se le imputan al foro primario, pues no se habrá de admitir alegato o memorando de autoridades con posterioridad a la presentación del escrito de apelación. Hace claro también la regla de que el señalamiento de error omitido o no discutido se tendrá por no puesto, por lo que no se considerará por el foro apelativo intermedio.
Este mismo principio lo recoge la Regla 16 del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-B, regla ésta que describe el contenido del escrito de apelación en casos civiles. El inciso (C) de dicha regla describe específicamente el contenido del cuerpo de la apelación. La Regla 16(C), en sus subincisos (e) y (f), exige que el escrito presentado contenga lo siguiente:
(e) Un señalamiento breve y conciso de los errores que a juicio de la parte apelante cometió el Tribunal de Primera Instancia.
(f) Una discusión de los errores señalados, incluyendo las *366disposiciones de ley y la jurisprudencia aplicables. 4 L.P.R.A. Ap. XXII-B.
Por otro lado, la Regla 16(C)(2), claramente indica lo siguiente:
El escrito de apelación será el alegato de la parte apelante. No se permitirá la presentación de un alegato o memorando de autoridades por separado. La argumentación y los fundamen- ' tos de derecho deberán incluirse en el cuerpo del escrito de apelación. (Énfasis nuestro.) 4 L.P.R.A. Ap. XXII-B.
La normativa antes reseñada ordena de forma clara y precisa que el escrito de apelación civil presentado ante el Tribunal de Apelaciones señale, discuta y fundamente el error o los errores que se le imputan al foro de instancia. De lo contrario, el tribunal estará impedido de considerar el señalamiento de error planteado. El apelante tiene la obligación de poner en posición al foro apelativo de aquilatar y justipreciar el error anotado. Solamente mediante un señalamiento de error y una discusión fundamentada, con referencia a los hechos y a las fuentes de derecho en que se sustenta, podrá el foro apelativo estar en posición de atender los reclamos que se le plantean. Aceptar poco menos de eso convierte la apelación presentada en “[un] breve y lacónico anuncio de la ‘intención de apelar’ ”. Srio. del Trabajo v. Gómez Hnos., Inc., 113 D.P.R. 204, 207 (1982). Además, y más importante, el craso incumplimiento con estos requisitos impide que el recurso se perfeccione adecuadamente privando de jurisdicción al foro apelativo.
Como se observa, la Regla 53.2(b) de Procedimiento Civil y la Regla 16(C)(2) del Reglamento, ante, establecen que el escrito de apelación hará las veces del alegato del apelante. Ya en el pasado habíamos expresado que el alegato es un instrumento fundamental en la práctica apelativa no sólo porque trae a la atención del foro apelativo las normas de derecho y la jurisprudencia aplicable sino, además, porque sirve “para discutir a fondo los errores alegados y para exponer de forma adecuada los funda-*367mentos de la apelación”. In re Santiago Torres, 144 D.P.R. 496, 499 (1997). Véase Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 469 (1989). Ahí reside su importancia.
La apelación en nuestro sistema no es automática; presupone una notificación, un diligenciamiento y su perfeccionamiento. Se presume, además, que nuestros tribunales actúan con corrección, por lo que compete al apelante la obligación de demostrar lo contrario. Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 107 (1974); Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 (1974); Pueblo v. Reyes Morales, 93 D.P.R. 607, 628 (1966). El apelante tiene, por lo tanto, la obligación de perfeccionar su recurso según lo exige la ley y el Reglamento del Tribunal de Apelaciones, para así colocar al foro apelativo en posición de poder revisar al tribunal de instancia. Si no se perfecciona un recurso dentro del término jurisdiccional provisto para ello, el foro apelativo no adquiere jurisdicción para entender en el recurso presentado.
Procede entonces que apliquemos la normativa aquí re-señada a los hechos de este caso. Veamos.
HH H-i H-i
Aun bajo la óptica más liberal y flexible posible, no cabe concluir que los esposos Morán-Trinidad presentaron un verdadero escrito de apelación ante el Tribunal de Apelaciones. Lo que se presentó fue una moción de pró-rroga revestida de una fina patina con visos de apelación. Soslayar esa realidad y concluir que en efecto se presentó una apelación ante el Tribunal de Apelaciones, es desvir-tuar los procesos apelativos y hacer caso omiso de los dic-támenes de este Tribunal, la propia Ley de la Judicatura de 2003 y las reglas y reglamentos correspondientes. A to-das luces la apelación presentada era claramente improce-dente y su efecto práctico no es otro que sobrecargar inne-cesariamente al tribunal, en perjuicio de la eficiente administración de la justicia.
*368El documento presentado inicialmente no contenía dis-cusión alguna de la controversia planteada en éste. Hay que destacar, además, que en ese documento se señaló como error exclusivamente, como indicamos ya, la desesti-mación de la demanda contra la compañía aseguradora. No es sino hasta marzo de 2004, cuando se presentó una “ape-lación suplementaria”, que se enmendó el error para im-pugnar también que no se concediera un término adicional para diligenciar los emplazamientos. Esta última contro-versia fue el asunto que resolvió el foro apelativo primario, a pesar de que este asunto nunca estuvo ante su conside-ración dentro del plazo jurisdiccional para apelar.
La práctica apelativa requiere y ordena que se cumplan con los requisitos procesales que establecen las Reglas de Procedimiento Civil y el Reglamento del Tribunal de Ape-laciones; lo que no ocurrió en este caso. Estos requisitos le imparten certeza y orden al proceso ante un foro apelativo, a la vez que facilitan la revisión del foro primario. No puede quedar al arbitrio de los litigantes, o de los distintos paneles del Tribunal de Apelaciones, determinar qué requi-sitos procesales se deben cumplir. Hace ya muchas décadas conminamos a la clase togada a cumplir con su obligación de tramitar correctamente los recursos apelativos. Así, en Bonilla v. Echeandía, 34 D.P.R. 333, 334 (1925), dijimos: “cada vez se hace más necesario que los abogados presen-ten sus casos cumpliendo con las reglas de la corte ideadas para la más justa, clara, rápida y fácil resolución de los asuntos.”
Si bien la Ley de la Judicatura de 2003 tuvo como uno de sus propósitos hacer más accesible la justicia apelativa a la ciudadanía, flexibilizando los procesos apelativos, ello no supuso dar al traste con los requisitos mínimos exigidos para atender ordenadamente los recursos que se presentan ante el foro apelativo intermedio. Mucho menos pretendió eliminar los términos jurisdiccionales, permitiendo que se pudiera solicitar prórroga para presentar un recurso de apelación cuyo término para acudir en *369alzada, sabemos, es de naturaleza jurisdiccional. Actuar en contravención de ello es no apurar adecuadamente cuál fue el verdadero alcance de la Ley de la Judicatura de 2003.
Este caso no trata, como parece concluir el foro apela-tivo intermedio, de una apelación deficiente en su redac-ción y discusión de las controversias planteadas, o donde los planteamientos esgrimidos para revocar al foro prima-rio no se analizan con la rigurosidad debida. Todo lo con-trario, en este caso no hubo el más mínimo esfuerzo de discutir el error señalado. Se trata entonces de un recurso que meramente anuncia una intención de apelar. Es por eso entonces que se solicitó la prórroga, la cual se basa, sor-prendentemente, en que el abogado va a tomar sus vacacio-nes navideñas y no tiene tiempo para dedicárselo al escrito. Eso no es otra cosa que no tener tiempo para dedicárselo a los asuntos de su cliente. Tal postura es insostenible. Un tribunal no puede, con sus acciones, validar tal pretensión. Al atender el recurso presentado, así como posteriormente el "alegato suplementario” y resolver el caso en los méritos revocando al foro primario, el foro apelativo prorrogó de facto el término jurisdiccional para apelar una decisión del Tribunal de Primera Instancia al Tribunal de Apelaciones.
La exigencia de que el escrito de apelación contenga un señalamiento de error y su discusión no es un mero precio-sismo inconsecuente. Es en la discusión del error donde se enmarca la actuación alegadamente errónea del foro pri-mario cuya revocación se ha solicitado, a la luz de los he-chos y del derecho aplicable. Es lo que se ha denominado “el corazón” de la apelación o “la artillería pesada”. F.M. Coffin, On Appeal: Courts, Lawyering, and Judging, New York, W.W. Norton & Company, 1994, Cap. 6, pág. 107 et seq. No podemos olvidar que el derecho, particularmente el derecho o práctica apelativa, es rogado. Pueblo v. Prieto Maysonet, ante, pág. 107.
Resolvemos, por lo tanto, que el Tribunal de Apelaciones carecía de jurisdicción para atender en la apelación pre-sentada por los demandantes en este caso. Su actuación en contrario fue claramente errónea.
*370No podemos concluir sin expresamos sobre la conducta del Ledo. Roberto Vélez Báez durante el trámite apelativo en este caso. Invariablemente hemos exigido “celo, cuidado y diligencia” en la tramitación de asuntos judiciales. In re Rodríguez Torres, 104 D.P.R. 758 (1976); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974). A la luz de nuestros pronunciamientos anteriores respecto la obligación de todo abogado, bajo los Cánones 18 y 19 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, de salvaguardar el de-recho de un cliente de apelar un fallo adverso, referimos la conducta del licenciado Vélez Báez a la Oficina del Procura-dor General para investigación e informe. Véanse: In re Santiago Torres, 144 D.P.R. 496 (1997); In re Acosta Grubb, 119 D.P.R. 595 (1987); In re Rosario, 116 D.P.R. 462 (1985); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
Por los fundamentos que anteceden, se revoca la senten-cia dictada por el Tribunal de Apelaciones y se ordena la desestimación de la demanda instada en este caso, tal y como lo había dispuesto el Tribunal de Primera Instancia. Se refiere la conducta del Ledo. Roberto Vélez Báez a la Oficina del Procurador General para la investigación e in-forme correspondientes.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita.

(1) El error señalado ahora lee de la manera siguiente:
“Erro [sic] Instancia al decretar la desestimación de la demanda sin celebrar una vista en sus méritos, para determinar la responsabilidad de la Aseguradora en las circunstancia de este caso, estando bajo la jurisdicción del Tribunal. Así también al no ampliar el término para emplazar al demandado y emitir la orden solicitada requiriendo el acceso para diligenciar el emplazamiento.” (Énfasis nuestro.) Apén-dice, pág. 25.